 1   Dean M. Harvey (SBN 250298)
     Katherine C. Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Attorneys for individual and representative
 8   Plaintiffs Shonetta Crain and Kira Serna
 9

10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13   SHONETTA CRAIN AND KIRA SERNA,                      Case No. 3:19-CV-001265-JST
14                                                       CLASS ACTION
                      Plaintiffs,
                                                         DECLARATION OF BENJAMIN D. ELGA
15               v.                                      IN SUPPORT OF PLAINTIFFS’ JOINT
                                                         MOTION FOR APPOINTMENT OF
16   ACCREDITED CASUALTY AND SURETY                      INTERIM CLASS COUNSEL
     COMPANY, INC., et al.,
17
                                                         Date:         June 6, 2019
                      Defendants.                        Time:         2:00p.m.
18
                                                         Location:     Courtroom 9
19                                                       Judge:        The Honorable Jon S. Tigar

20   STEVEN BREAUX, individually and on
     behalf of all other similar situated individuals,   Case No. 3:19-CV-00717-JST
21
                      Plaintiff,
22
                 v.
23
     ACCREDITED CASUALTY AND SURETY
24   COMPANY, INC., et al.,

25                    Defendants.

26

27

28
                                                                     DECL. OF BENJAMIN D. ELGA IN SUPPORT OF
     1709016.3                                                          MOTION FOR APPOINTMENT OF INTERIM
                                                                            CLASS COUNSEL; 3:19-CV-001265-JST
 1               I, Benjamin D. Elga, declare as follows:
 2               1.     I am an attorney at Justice Catalyst Law, counsel for Plaintiffs Shonetta Crain and
 3   Kira Serna in Crain et al. v. Accredited Surety & Casualty Co., et al., Case No. 3:19-cv-001265-
 4   JST (N.D. Cal.). I have personal knowledge of the facts herein and, if called upon to testify to
 5   those facts, I could and would do so competently.
 6               2.     I have spent my legal career engaged in class action practice working on behalf of
 7   consumers to redress antitrust and consumer law violations. I have worked on many large-scale
 8   antitrust cases as counsel for plaintiff classes, including In re: Automotive Parts Antitrust
 9   Litigation, MDL No. 2311 (E.D. Mich.), In re: Packaged Seafood Products Antitrust
10   Litigation, MDL No. 2670 (S.D. Cal.), Cason-Merenda v. Detroit Medical Center, No. 06-15601
11   (E.D. Mich.). I focus on uncovering abuses and building litigation to redress them. For example, I
12   uncovered a defect that caused Subaru cars’ hoods to fly open while they were being driven,
13   which prompted a global recall of the Subaru Tribeca. Hadley, et al. v. Subaru of America, Inc.,
14   No. 15-7210 (D.N.J.).
15               3.     I have spent approximately two years investigating the bail market, nationally and
16   in California, conducting interviews and extensively researching the relevant economic forces.
17   Through legal research and discussions with advocates and market participants, I have accrued
18   substantial expertise in both the theory and the practice of for-profit bail agencies and sureties, as
19   well as California’s regulatory regime.
20               4.     My colleague, Brian J. Shearer, is also an attorney at Justice Catalyst Law. He too
21   serves as counsel for Plaintiffs Shonetta Crain and Kira Serna in the Action. He has personal
22   knowledge of the facts herein and, if called upon to testify to those facts, he could and would do
23   so competently.
24               5.     Mr. Shearer has extensive experience in financial products and consumer
25   protection. He worked at the Consumer Financial Protection Bureau for seven years, where he
26   wrote several regulations pertaining to consumer reporting, debt collection, and student loans,
27   drafted guidance documents for a variety of industries, and acted as primary author of the CFPB’s
28   2017 rule on Payday, Vehicle Title, and High Cost Installment Loans. He was the Director’s
                                                                        DECL. OF BENJAMIN D. ELGA IN SUPPORT OF
     1709036.1                                          -1-                MOTION FOR APPOINTMENT OF INTERIM
                                                                               CLASS COUNSEL; 3:19-CV-001265-JST
 1   Senior Advisor in 2017, an advisor to the Associate Director of Supervision, Enforcement, and
 2   Fair Lending for much of 2018, and before 2017, counsel in a variety of offices. Throughout his
 3   tenure at the CFPB, he was involved in numerous complex enforcement matters involving credit
 4   markets and other consumer financial products. He is currently a Student Loan Justice Fellow at
 5   the new Student Borrower Protection Center, and he recently published an article titled
 6   “Protecting Worker Power with Antitrust.”
 7

 8   Justice Catalyst Law
 9               6.    Justice Catalyst Law is a non-profit that develops and litigates cases that serve the
10   broad public interest and vindicate rights, especially focused on economic justice.
11               7.    Justice Catalyst Law was founded in 2018 as the legal arm of Justice Catalyst, a
12   nonprofit devoted to collaborative, multidisciplinary, problem-centric work to improve the lives
13   of marginalized communities. By putting problems and people first, and analyzing them from
14   multiple perspectives, Justice Catalyst Law creatively explores whether litigation can advance
15   human and civil rights or economic and social justice.
16               8.    Justice Catalyst Law’s leadership team has been engaged in many law enforcement
17   actions involving consumer protection at the Consumer Financial Protection Bureau, as well as
18   policy work such as legal guidance documents involving student loans, auto lending, credit
19   reporting, and payment processing, and Federal rulemaking such as a major rule requiring payday
20   lenders to assess consumers’ ability to repay before making loans.
21               9.    Justice Catalyst Law recently filed a putative antitrust class action on behalf of
22   home sellers against the National Association of Realtors and the four major brokerage franchises
23   alleging an illegal conspiracy to inflate residential real estate brokerage fees. Moehrl v. National
24   Association of Realtors, No. 19-1610, (N.D. Ill. 2019).
25               10.   Justice Catalyst Law’s case development and litigation work is expanding rapidly
26   with cases involving some of the most pressing corporate abuses in the areas of housing, student
27   debt, medical debt, workplace mobility, workers’ rights, and environmental justice under
28   investigation and being prepared for filing.
                                                                        DECL. OF BENJAMIN D. ELGA IN SUPPORT OF
     1709036.1                                          -2-                MOTION FOR APPOINTMENT OF INTERIM
                                                                               CLASS COUNSEL; 3:19-CV-001265-JST
 1               11.    Attached as Exhibit A is a true and correct copy of Justice Catalyst Law’s firm
 2   resume.
 3               I declare under penalty of perjury under the laws of the United States that the foregoing is
 4   true and correct.
 5               Executed on the first of May, 2019 in New York, New York.
 6
                                                                      /s/ Benjamin D. Elga
 7                                                                    Benjamin D. Elga
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         DECL. OF BENJAMIN D. ELGA IN SUPPORT OF
     1709036.1                                           -3-                MOTION FOR APPOINTMENT OF INTERIM
                                                                                CLASS COUNSEL; 3:19-CV-001265-JST
